City of New York v Allicott (2014 NY Slip Op 08389)





City of New York v Allicott


2014 NY Slip Op 08389


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
L. PRISCILLA HALL
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2012-09565
 (Index No. 14415/08)

[*1]City of New York, appellant, 
vKhaleef Allicott, etc., et al., respondents.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Edward F. X. Hart, Debra Hochman, and Tahirih M. Sadrieh of counsel), for appellant.
Sim & Record, LLP, Bayside, N.Y. (Sang J. Sim of counsel), for responent Khaleef Allicott.
Bonchonsky & Zaino, LLP, Garden City, N.Y. (Peter R. Bonchonsky of counsel), for respondents JPMorgan Chase Bank and JPMorgan Chase Bank, N.A.
Butler Fitzgerald Fiveson & McCarthy, New York, N.Y. (David K. Fiveson and Mark J. Krueger of counsel), for Chase Home Finance, LLC, as successor by merger to respondent Chase Manhattan Mortgage Corporation, also known as Chase Mortgage Services, Inc.
Kenneth G. Roberts, Larchmont, N.Y., for respondent L & M Development, LLC (no brief filed).

DECISION & ORDER
In an action, inter alia, for a judgment pursuant to RPAPL article 15 declaring that a deed to certain real property is null and void, the plaintiff appeals from an order of the Supreme Court, Kings County (Velasquez, J.), dated August 17, 2012, which granted those branches of the separate motions of the defendants Chase Home Finance, LLC, as successor by merger to the defendant Chase Manhattan Mortgage Corporation, also known as Chase Mortgage Services, Inc., and L & M Development, LLC, which were for summary judgment dismissing the complaint insofar as asserted against each of them, and granted the motion of the defendant Khaleef Allicott, individually, and as the administrator of the estate of Jacqueline Wood Allicott, for summary judgment dismissing the complaint insofar as asserted against him.
ORDERED that the order is affirmed, with one bill of costs.
Under the particular circumstances of this case, the Supreme Court properly granted the motion of the defendant Khaleef Allicott, and those branches of the separate motions of the defendants Chase Home Finance, LLC, as successor by merger to the defendant Chase Manhattan Mortgage Corporation, also known as Chase Mortgage Services, Inc., and L & M Development, LLC, which were for summary judgment dismissing the complaint insofar as asserted against each of them. The evidentiary submissions of the moving defendants established that they had no knowledge of the alleged fraud committed at the 2002 closing, that the plaintiff suffered no economic detriment [*2]as a result of the alleged fraud, and that granting the relief demanded by the plaintiff would cause the moving defendants to suffer a substantial forfeiture (see Fifty States Mgt. Corp. v Pioneer Auto Parks, 46 NY2d 573, 577; Vanderhoef v Doe, 106 AD3d 1486, 1487). Accordingly, we affirm the Supreme Court's order.
DILLON, J.P., HALL, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court